Felton, Chief Judge.
An action for a declaratory judgment will not lie in favor of a municipality to determine the ownership of land allegedly lying within a 100-foot street right-of-way of which the municipality claims control and jurisdiction equivalent to fee-simple title, and to determine whether or not a landowner is encroaching upon such right-of-way, as the municipality had a clear and adequate remedy at law. Bright v. City of Washington, 95 Ga. App. 84 (97 S. E. 2d 163).
The court erred in overruling the general demurrer to the petition.

Judgment reversed.


Quillian and Nichols, JJ., concur.